By the Court,
Ckawford, J.
We can discern no reason wiry tire plaintiff in error should not have recovered in this suit. He was employed hy the defendant in error to do a particular act, namely, to obtain for him a tenant for his farm, but no discretion or control over the conditions of the letting of the farm was entrusted to him. The procuring of a person, willing to rent the farm, and with whom Martineau himself agreed upon and settled the contract of letting, was a complete performance of his agreement. There was no opportunity here for the violation of good faith on the part of Herman, and it was entirely consistent with his duty to Martineau, that he could, at the same time, and in the same transaction, perform a service, and thereby earn a compensation from a third party. The test in such cases is, whether the interests of one of the parties for whom the person acts, áre antagonistic to those of the other party ; for if they be, he could not be said to act “ with a sole regard to the interests of his principal.”
We have looted into the boots cited by the counsel for the defendant in error’, but have seen nothing which compels us to take a different view of this case than that which is given above.
Wherever the agent’s duty to his principal stands in direct opposition to, or, indeed, where it even re*158motely conflicts with his own interests, or those of another party, the law, having a just regard for human frailty, will not permit him to act, nor will it hold his acts obligatory on the principal.
It is correctly said, by Judge Story, in his work on agency, that “ with reference to Christian morals, no man can faithfully serve two masters whose interests are m conflict.” This is a succinct exposition of the rule which may be' gathered from all the adjudicated cases, and the reason is, that a due and sole regard to the interests of one of the parties would necessarily involve a total disregard of the interests of the other ; hence “ an agent of the seller cannot become the agent of the purchaser in the same transaction.” But in the case at bar, by the interposition of Herman, the defendant in error obtained a person who took a lease of the farm, on terms satisfactory to both parties, and the lessee also, was benefited by obtaining an opportunity to rent the farm of Martin-eau,; their interests, so far as Herman had anything to do with such interests, were somewhat identical; they were not in conflict. The justice of the peace before whom the case was tried, should have given judgment for the plaintiff, and the County Court erred in affirming the judgment which was rendered by the justice.
The judgment of the County Court must be reversed, and the cause remanded for a new trial.